FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks/Arguments
Remarks & Arguments filed on 1/11/2021 is acknowledged.
Claims 1-3, 5, 6, 8, 10-13, 15, 16, 18 and 20 are examined.	
Claim Objection
Claim 1 is objected for the reciting the limitations “a inner surface” and “a outer surface” which appear to be errors for --an inner surface-- and --an outer surface--, respectively.
Claims 1 and 11 recite a limitation “an outer surface of the passageway” should be corrected to --a surface of the passageway-- to differentiate it from the outer surface claimed earlier.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 6, 8, 10-13, 15, 16, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moura et al (US 2016/0238253; IDS ref).
In re Claim 1:  Moura teaches a gas turbine engine (20) component assembly (Figs. 3 and 6), comprising: 
a first component (68/70) having an inner surface (facing 106), an outer surface (facing 76/78) opposite the inner surface (see Fig. 6), a cooling hole (104) extending from the outer surface to the inner 

    PNG
    media_image1.png
    386
    606
    media_image1.png
    Greyscale
 
a second component (72/74) having a first surface (facing 66) and a second surface (facing 106), the inner surface of the first component and the second surface of the second component defining an impingement channel cavity (106) therebetween in fluid communication with the cooling hole for cooling the second surface of the second component (intended use);
a passageway portion (152) including a first end (at 66), a second end (at 76/78) opposite the first end, and an outer surface of the passage portion (158) extending from the second end to the first end (see Fig. 6), the passageway portion extending from the second surface of the second component through the impingement cavity and through the receiving aperture of the first component (see Fig. 6), wherein the outer surface of the passageway portion and the first component define a gap (between 158 and wall of 140) therebetween, the gap fluidly connecting airflow in an airflow path (76/78) proximate the outer surface of the first component to the impingement cavity (between 160 and inner surface of 68/70), wherein the gap is configured to direct the airflow along the outer surface of the passageway portion and the outer surface of the passageway portion is shaped to redirect the airflow in a lateral direction parallel to the second surface (along 160) of the second component such that a lateral airflow is generated in the impingement cavity (see Fig. 6);

    PNG
    media_image2.png
    204
    196
    media_image2.png
    Greyscale

an intermittent circumferential ring (annotated in Fig. 8, 154) located in the impingement cavity and partially circumferentially surrounding the outer surface of the passageway portion (annotated in Fig. 
a flat portion (176, Fig. 8) of the outer surface of the passageway portion is oriented parallel with the second surface of the second component, wherein the flat portion is located radially inward of the intermittent circumferential ring within the channel (see Fig. 8), wherein the flat portion is configured to redirect (intended use) the airflow in the lateral direction (along 160) parallel to the second surface (along 160) to generate the lateral airflow in the impingement cavity (see Fig. 6).
In re Claim 2:  Moura teaches the invention as claimed and as discussed for Claim 1, above.  Moura further teaches wherein the passageway portion is tubular in shape (158 is a wall of annular grommet 150). 
In re Claim 3:  Moura teaches the invention as claimed and as discussed for Claims 1 and 2, above.  Moura further teaches wherein the passageway portion includes a passageway (116) enclosed with the passageway portion, the passageway fluidly connecting the airflow in the airflow path (476/78) proximate the outer surface of the first component to a chamber (66) located proximate the first surface of the second component (see Fig. 6). 
In re Claim 5:  Moura teaches the invention as claimed and as discussed for Claim 1, above.  Moura further teaches wherein: the intermittent circumferential ring extends from the second surface of the second component to proximate the inner surface of the first component (see Fig. 6). 
In re Claim 6:  Moura teaches the invention as claimed and as discussed for Claim 1, above.  Moura further teaches wherein: the second component further includes cooling holes (108) fluidly connecting the impingement cavity to a chamber located proximate the first surface of the second component (see Fig. 6). 
In re Claim 8:  Moura teaches the invention as claimed and as discussed for Claim 1, above.  Moura further teaches wherein the flat portion is oriented perpendicular to the gap (see Fig. 6). 
In re Claim 10:  Moura teaches the invention as claimed and as discussed for Claim 1, above.  Moura further teaches wherein the flat portion is oriented perpendicular to the gap (see Fig. 6). 
In re Claim 11:  Moura teaches a combustor (56) for use (intended use) in a gas turbine engine (20), the combustor enclosing a combustion chamber (66) having a combustion area (66), wherein the combustor comprises: 
a combustion liner (68/70) having an inner surface (facing 106) and an outer surface (facing 76/78) opposite the inner surface (see Fig. 6) wherein the combustion liner includes a primary aperture (104) extending from the outer surface to the inner surface through the combustion liner (see Fig. 6) and a receiving aperture (140) extending from the outer surface to the inner surface through the combustion liner (see Fig. 6); 
a heat shield panel (72/74) interposed between the inner surface of the liner and the combustion area (see Fig. 6), the heat shield panel having a first surface (facing 66) and a second surface (facing 106) opposite the first surface (see Fig. 6), wherein the second surface is oriented towards the inner surface (see Fig. 6), and wherein the heat shield panel is separated from the liner by an impingement cavity (106);
a passageway portion (152) including a first end (at 66), a second end (at 76/78) opposite the first end, and an outer surface of the passageway portion (158) extending from the second end to the first end (see Fig. 6), the passageway portion extending from the second surface of the heat shield panel through the impingement cavity and through the receiving aperture of the combustion liner (see Fig. 6), wherein the outer surface of the passageway portion and the combustion liner define a gap (between 158 and wall of 140) therebetween, the gap fluidly connecting airflow in an airflow path (76/78) proximate the outer surface of the combustion liner to the impingement cavity (between 160 and inner surface of 68/70), wherein the gap is configured to direct the airflow along the outer surface of the passageway portion and the outer surface of the passageway portion is shaped to redirect the airflow in a lateral direction parallel to the second surface (along 160) of the heat shield panel such that a lateral airflow is generated in the impingement cavity (see Fig. 6);
an intermittent circumferential ring (annotated in Fig. 8, 154) located in the impingement cavity and partially circumferentially surrounding the outer surface of the passageway portion (annotated in Fig. 8), wherein the intermittent circumferential ring defines a channel between the outer surface of the passageway portion and the intermittent circumferential ring (annotated in Fig. 8); and

In re Claim 12:  Moura teaches the invention as claimed and as discussed for Claim 11, above.  Moura further teaches wherein the passageway portion is tubular in shape (158 is a wall of annular grommet 150). 
In re Claim 13:  Moura teaches the invention as claimed and as discussed for Claims 11 and 12, above.  Moura further teaches wherein the passageway portion includes a passageway (116) enclosed with the passageway portion, the passageway fluidly connecting the airflow in the airflow path (76/78) proximate the outer surface of the combustion liner to the combustion area (66, see Fig. 6). 
In re Claim 15:  Moura teaches the invention as claimed and as discussed for Claim 11, above.  Moura further teaches wherein: the intermittent circumferential ring extends from the second surface of the heat shield panel to proximate the inner surface of the combustion liner (see Fig. 6). 
In re Claim 16:  Moura teaches the invention as claimed and as discussed for Claim 11, above.  Moura further teaches wherein: the heat shield panel further includes secondary apertures (108) fluidly connecting the impingement cavity to the combustion area (see Fig. 6). 
In re Claim 18:  Moura teaches the invention as claimed and as discussed for Claim 11, above.  Moura further teaches wherein the flat portion is oriented perpendicular to the gap (see Fig. 6). 
In re Claim 20:  Moura teaches a grommet (158) of a combustor (56) for use in (intended use) a gas turbine engine (20), the grommet comprising: 
a passageway portion (152) attached to a heat shield panel (72/74), the passageway portion extending towards a combustor liner (68/70) opposite the heat shield panel (see Fig. 6) and defining a passageway (116) for introducing air (intended use) to the combustor; 
a channel portion (140) surrounding the passageway portion (158) and adapted to receive the combustion liner, 

wherein the channel portion includes an intermittent circumferential ring (annotated in Fig. 8, 154) located in the impingement cavity and partially circumferentially surrounding the outer surface of the passageway portion (annotated in Fig. 8), and 
wherein the intermittent circumferential ring defines a channel between the outer surface of the passageway portion and the intermittent circumferential ring (annotated in Fig. 8); and
a flat portion (176, Fig. 8) of the outer surface of the passageway portion that is oriented parallel with the second surface of the second component, wherein the flat portion is located radially inward of the intermittent circumferential ring within the channel (see Fig. 8), wherein the flat portion is configured to redirect (intended use) the airflow in the lateral direction (along 160) parallel to the second surface (along 160) to generate the lateral airflow in the impingement cavity (see Fig. 6). 
Response to Arguments
Applicant's arguments with respect to claims 1, 11 and 20 have been considered and the newly amended limitations and arguments have been addressed in the body of the rejections at the appropriate locations.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN GOYAL whose telephone number is (571)270-7622.  The examiner can normally be reached on M & W: 8-6; TU: 8-11; TH-S: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARUN GOYAL/Primary Examiner, Art Unit 3741